Case 2:17-cv-06929-PA-JEM Document 193 Filed 01/28/19 Page 1 of 6 Page ID #:5094



   1   NICOLAS MORGAN (SB# 166441)
       nicolasmorgan@paulhastings.com
   2   THOMAS A. ZACCARO (SB# 183241)
       thomaszaccaro@paulhastings.com
   3   PAUL HASTINGS LLP
       515 South Flower Street
   4   Twenty-Fifth Floor
       Los Angeles, California 90071-2228
   5   Telephone: 1(213) 683-6000
       Facsimile: 1(213) 627-0705
   6
       Attorneys for Defendant
   7   JEAN CHEN
   8
                                  UNITED STATES DISTRICT COURT
   9
                                 CENTRAL DISTRICT OF CALIFORNIA
  10
                                       WESTERN DIVISION
  11
  12
       SECURITIES AND EXCHANGE                    CASE NO. 2:17-cv-06929-PA-JEM
  13   COMMISSION,
  14                      Plaintiff,
                                                  STIPULATION RE (1)
  15          vs.
                                                  DISTRIBUTIONS FROM
  16   EDWARD CHEN, JEAN CHEN,                    DISTRIBUTION AGENT AND (2)
       HOME PARADISE INVESTMENT                   CLARIFYING ROLE OF
  17   CENTER LLC, GH INVESTMENT LP,
       GH DESIGN GROUP, LLC, GOLDEN               DISTRIBUTION AGENT
  18   GALAXY LP, MEGA HOME, LLC,
                                                  Judge: Hon. Percy Anderson
  19                      Defendant.
                                                  Courtroom: 9A
  20
  21
  22
  23
  24
  25
  26
  27
  28                                                     STIPULATION RE (1) DISTRIBUTIONS
                                                           FROM DISTRIBUTION AGENT AND
       LEGAL_US_W # 97335935.1                                    (2) CLARIFYING ROLE OF
                                                                     DISTRIBUTION AGENT
Case 2:17-cv-06929-PA-JEM Document 193 Filed 01/28/19 Page 2 of 6 Page ID #:5095



   1          Plaintiff Securities and Exchange Commission (“Plaintiff”), by and through
   2   its undersigned counsel, and Defendants Jean Chen and Edward Chen (together, the
   3   “Chens”), by and through their undersigned counsel, hereby stipulate and agree as
   4   follows:
   5          WHEREAS, on September 20, 2017 Plaintiff filed this action against
   6   Defendants Edward Chen, Jean Chen, Home Paradise Investment Center LLC, GH
   7   Investment LP, GH Design Group, LLC, Golden Galaxy LP, and Mega Home, LLC
   8   (collectively, “Defendants”);
   9          WHEREAS, on September 20, 2017 the Court entered the Temporary
  10   Restraining Order, Order to Show Cause Why a Preliminary Injunction (“TRO”)
  11   Should Not Be Granted that preliminarily restrained and enjoined Defendants from
  12   “transferring . . . any funds, assets, securities, claims or other real or personal
  13   property . . . wherever located, of any one of the Defendants, or their subsidiaries or
  14   affiliates, owned by, controlled by, managed by or in the possession or custody of
  15   any of them . . . .”;
  16          WHEREAS, on October 16, 2017 the Court entered an Order re (1) Entry of
  17   Partial Preliminary Injunction; (2) To Continue Hearing re Order to Show Cause
  18   Why a Preliminary Injunction Should Not be Granted; and (3) Permit the Receiver
  19   to Engage EB-5 Counsel Pending Hearing on the Preliminary Injunction that
  20   continued the asset freeze from the Court’s September 20, 2017 TRO until
  21   5:00 p.m. on November 22, 2017;
  22          WHEREAS, on January 11, 2018 the Court entered the Corrected Stipulation
  23   and Order re Order to Show Cause Regarding Receiver (“Corrected Order”) (Dkt.
  24   No. 75) which appointed Robert Mosier (“Mr. Mosier”) as Receiver for the estates
  25   of GH Investment LP and GH Design Group, LLC and Monitor for the estates of
  26   Home Paradise Investment Center LLC, Golden Galaxy LP, and Mega Home, LLC;
  27
  28                                                            STIPULATION RE (1) DISTRIBUTIONS
                                                                  FROM DISTRIBUTION AGENT AND
                                                  -1-                    (2) CLARIFYING ROLE OF
       LEGAL_US_W # 97335935.1
                                                                            DISTRIBUTION AGENT
Case 2:17-cv-06929-PA-JEM Document 193 Filed 01/28/19 Page 3 of 6 Page ID #:5096



   1          WHEREAS, the Corrected Order appointed Charlie Tzeng as the
   2   Construction Manager (“Construction Manager ”) of the Golden Galaxy Project;
   3          WHEREAS, the Corrected Order appointed Ming Chieh Wu as the director
   4   of Home Paradise Investment Center LLC;
   5          WHEREAS, on November 15, 2018 the Court entered the Order Granting
   6   Stipulation Removing Charlie Tzeng as Construction Manager of the Golden
   7   Galaxy Project and limited his monthly compensation to $5,000 or less for work
   8   performed since May 2018;
   9          WHEREAS, on November 28, 2018 the Court entered the Order Granting
  10   Stipulation re: (1) Creation of Distribution Fund; (2) Appointment of a Distribution
  11   Agent; (3) Plan of Distribution and Payment of Fees to the Distribution Agent
  12   (“Distribution Order”), which described Mr. Mosier’s new role as the Distribution
  13   Agent for the Distribution Fund created pursuant to Section 308(a) of the Sarbanes-
  14   Oxley Act and terminated all powers and duties of Mr. Mosier previously provided
  15   in the Corrected Order;
  16          WHEREAS, the Distribution Order authorized Mr. Mosier, as Distribution
  17   Agent, to control certain cash assets identified in Attachment A to the Distribution
  18   Order; and
  19          WHEREAS, the parties to this action agree that funds held in certain bank
  20   accounts under Mr. Mosier’s control shall be turned over to Mr. Tzeng and Ms.
  21   Wu, as described below;
  22
  23          NOW THEREFORE, the parties hereby STIPULATE that:
  24
  25              1. Mr. Mosier, subject to a full release from Mr. Tzeng, shall pay
  26    $12,500 to Mr. Tzeng for work performed prior to his termination as Construction
  27    Manager from the following bank accounts in the order listed:
  28                                                         STIPULATION RE (1) DISTRIBUTIONS
                                                               FROM DISTRIBUTION AGENT AND
                                                -2-                   (2) CLARIFYING ROLE OF
       LEGAL_US_W # 97335935.1
                                                                         DISTRIBUTION AGENT
Case 2:17-cv-06929-PA-JEM Document 193 Filed 01/28/19 Page 4 of 6 Page ID #:5097



   1                      a. Mega Home LLC’s East West Bank account ending in 6644;
   2                      b. Mega Home LLC’s East West Bank account ending in 6707;
   3                      c. Golden Galaxy LP’s East West Bank account ending in 6700;
   4                      d. Home Paradises LLC’s East West Bank account ending in 6714;
   5                      e. Home Paradises LLC’s East West Bank account ending in 6672
   6               2. After making these payments, Mr. Mosier shall close any of the
   7    accounts listed above that no longer contain funds;
   8               3. Mr. Mosier, shall turn over all the funds in Home Paradise Investment
   9    Center LLC’s East West Bank account ending in 6665 to Ms. Wu for her use to
  10    establish a new bank account and to pay fees associated with Home Paradise
  11    Investment Center LLC;
  12               4. After providing all of the funds in this account to Ms. Wu, Mr. Mosier
  13    shall not participate in the management or operation of Home Paradise Investment
  14    Center LLC in any manner;
  15               5. Mr. Mosier shall turn over any and all responsibility for the lease for
  16    GH Design Group, LLC’s Ontario, California warehouse, including all subleases,
  17    to Ms. Chen to be effective with the February 1, 2019 rent;
  18               6. Except as authorized in the Court’s Order dated November 28, 2018
  19    (the “November Order”) appointing the Distribution Agent (the “November
  20    Order”), Mr. Mosier shall not participate in the management or operation of GH
  21    Investment LP or GH Design Group, LLC in any manner.
  22          7.      Defendants Jean Chen and Edward Chen do not oppose payment of
  23   $53,882.56 to Mr. Mosier, which amount represents his fees for October and
  24   November 28, 2018 as reflected on Attachment A.
  25          8.      Upon request by any party to this action, Mr. Mosier shall promptly
  26   provide copies of all accounting records for any and all entities for which he has
  27   acted as Receiver or Monitor for the period from the inception of this action to date
  28                                                            STIPULATION RE (1) DISTRIBUTIONS
                                                                  FROM DISTRIBUTION AGENT AND
                                                  -3-                    (2) CLARIFYING ROLE OF
       LEGAL_US_W # 97335935.1
                                                                            DISTRIBUTION AGENT
Case 2:17-cv-06929-PA-JEM Document 193 Filed 01/28/19 Page 5 of 6 Page ID #:5098



   1   in this action. Any copying costs incurred shall be paid by funds under Mr.
   2   Mosier’s control but shall not reduce the reserve for the Distribution Agent as
   3   provided at paragraph 4 of the November Order.
   4
   5
   6          Respectfully Submitted and Agreed:
   7   DATED: January 28, 2019                    DONALD W. SEARLES
                                                  JUNLING MA
   8                                              SECURITIES AND EXCHANGE
                                                  COMMISSION
   9
  10
                                                  By: /s/ Donald W. Searles
  11                                                  DONALD W. SEARLES
  12                                              Attorneys for Plaintiff
                                                  SECURITIES AND EXCHANGE
  13                                              COMMISSION
  14
  15
       DATED: January 28, 2019                    EDWARD GARTENBERG
  16                                              MILENA DOLUKHANYAN
                                                  GARTENBERG GELFAND HAYTON
  17                                              LLP
  18
  19                                              By: /s/ Edward Gartenberg
                                                      EDWARD GARTENBERG
  20
                                                  Attorneys for Defendant
  21                                              EDWARD CHEN
  22
  23
  24
  25
  26
  27
  28                                                         STIPULATION RE (1) DISTRIBUTIONS
                                                               FROM DISTRIBUTION AGENT AND
                                               -4-                    (2) CLARIFYING ROLE OF
       LEGAL_US_W # 97335935.1
                                                                         DISTRIBUTION AGENT
Case 2:17-cv-06929-PA-JEM Document 193 Filed 01/28/19 Page 6 of 6 Page ID #:5099



   1 DATED: January 28, 2019                  NICOLAS MORGAN
                                              THOMAS A. ZACCARO
   2                                          PAUL HASTINGS LLP
   3
   4                                          By: /s/ Nicolas Morgan
                                                  NICOLAS MORGAN
   5
                                              Attorneys for Defendant
   6                                          JEAN CHEN
   7   DATED: January 28, 2019
                                             Robert P. Mosier, Distribution Agent
   8
   9
                                             ______________________________
  10
                                             By:  /s/ Robert P. Mosier
  11                                         ROBERT P. MOSIER
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                                   STIPULATION RE (1) DISTRIBUTIONS
                                                         FROM DISTRIBUTION AGENT AND
                                           -5-                  (2) CLARIFYING ROLE OF
       LEGAL_US_W # 97335935.1
                                                                   DISTRIBUTION AGENT
